Matter of Amilleona D.C. (Olivia C.) (2016 NY Slip Op 06962)





Matter of Amilleona D.C. (Olivia C.)


2016 NY Slip Op 06962


Decided on October 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 25, 2016

Tom, J.P., Mazzarelli, Richter, Manzanet-Daniels, Webber, JJ.


2017

[*1]In re Amilleona D.C., and Another, Children Under the Age of Eighteen Years, etc.,
andOlivia C., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Ingrid R. Gustafson of counsel), for respondent.
Kenneth M. Tuccillo, Hastings on Hudson, attorney for the children.

Appeal from order of fact-finding and disposition, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about December 24, 2014, upon consent, which granted a final order of custody to the nonrespondent father of the subject children, unanimously dismissed, without costs, as taken from a nonappealable order.
The record reflects that respondent consented to the dispositional order. Since no appeal lies from an order entered on consent, the appeal is dismissed (see Matter of Ian C. , 254 AD2d 132 [1st Dept 1998]). Were we to address the merits, we would find that the record shows that, contrary to respondent's argument, the parties engaged in a discussion devoted to appellate waivers, and the court made clear that the appellate waiver was separate and apart from the other rights at issue (see People v Cole , 165 AD2d 737 [1st Dept 1990], lv denied  76 NY2d 1020 [1990]). In addition, respondent's counsel conferred with and explained the waiver to her, in open court, and, several times, on the record, she indicated that she understood that she was waiving her right to appeal. Accordingly, we conclude respondent's waiver was valid, and decline to consider any issues she raised on appeal (see People v Callahan , 80 NY2d 273, 280 [1992]).
We have considered respondent's remaining arguments, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:
CLERK